Citation Nr: 1412467	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-23 990	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for depression and obsessive compulsive disorder. 


FINDINGS OF FACT

1.  An August 2013 rating decision granted service connection for depressive disorder with polysubstance dependence in remission.

2.  In December, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal on the issue of service connection for obsessive compulsive disorder is requested.


CONCLUSIONS OF LAW

1.  The appeal seeking service connection for depression is moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013). 

2.  The criteria for withdrawal of the appeal for service connection for obsessive compulsive disorder have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

In an August 2013 rating decision, the RO granted service connection for depression with polysubstance dependence in remission.  The Veteran has not appealed the evaluation assigned or the effective date for the grant of service connection.  As the appeal for service connection has been granted, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 

Additionally, an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a December 2013 statement, the Veteran requested that the claim of service connection for obsessive compulsive disorder be withdrawn.  In the present case, the Veteran has withdrawn his appeal for service connection for obsessive compulsive disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


